DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-31, in the reply filed on March 1, 2021 is acknowledged.

Drawings
The drawings were received on 8/10/2018.  These drawings are acceptable.

Information Disclosure Statement
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all 150+ cited references thoroughly.  By signing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14, 18, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (US 2010/0058924 A1).
	With respect to claim 12, Harvey discloses a method for detecting a substance of interest, the method comprising:
	Collecting a substance of interest on a collection device, wherein the collection device comprises an inert fiber material and a siloxane resin (See Para. 0009 for discussion of how a preselected surface for collection is a surface of a solid-phase microextraction (SPME) fiber, such as a fused silica fiber (quartz) that contains a non-polar polymer coating such as PDMS);

Performing an analysis of the substance of interest (See Para. 0044 for discussion of capture on the coated fibers can be selective to a single analyte or a single class of analyte, or can be semi-selective to capture more than one analyte or class of analyte (i.e. TNT and nitrate esters)); and
Detecting the substance of interest (See Para. 0044 for discussion of how captured analytes can then be determined using a variety of analytical tools and instruments for the desorbed compounds).
With respect to claim 14, Harvey discloses that the siloxane resin comprises at least one substituent selected from the group consisting of methyl, phenyl, and hydroxyl groups (See Para. 0009 for discussion of the siloxane resin being PDMS, which contains a methyl group).
With respect to claim 18, Harvey discloses that the siloxane resin is selected from the group consisting of poly-(methylsiloxane), poly-(phenylsiloxane), poly-(methylphenylsiloxane), poly-(dimethylsiloxane), poly-(diphenylsiloxane), poly-(dimethylsiloxane-co-methylphenylsiloxane), and combinations thereof (See Para. 0009 for discussion of the siloxane resin being PDMS).
With respect to claim 20, Harvey discloses that the substance of interest includes at least one of an explosive, an energetic material, a taggant, a narcotic, a toxin, a chemical warfare agent, a pollutant, a pesticide, a toxic industrial chemical or material, a homemade explosive, a pharmaceutical trace contaminant, and combinations thereof (See Para. 0004 for discussion of how the method of use of the sensor provides for selective capture of gas-phase explosives and weaponized chemical agents).
With respect to claim 21, Harvey discloses that detecting the substance of interest comprises detecting the substance of interest using an ion mobility spectrometer (See Para. 0044 for discussion of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2010/0058924 A1).
Refer above for the disclosure of Harvey.
Harvey discloses that the fiber material of the collection device comprises a deactivated quartz fiber filter (See Para. 0009).  Although Harvey does not specifically disclose that the quartz fiber filter is of either a woven or non-woven form, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the quartz fiber filter of Harvey, as either a woven or non-woven glass material, based on routine experimentation, to accomplish detection and analysis based on which form is most compatible with the analyte and testing being performed, as glass fiber filters are known in the art as comprising woven or non-woven glass material.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2010/0058924 A1) in view of Addleman et al (US 2014/0322518 A1).
Refer above for the disclosure of Harvey.
Harvey fails to disclose that that the fiber material of the collection device is coated with a concentration of from about 10% to about 80% of the siloxane resin, by weight of the collection device.
Addleman teaches a collection device for collecting a substance of interest, the collection device comprising an inert fiber material and a siloxane resin (See Para. 0007 for discussion of a composite material for capture and separation of a species of interest is disclosed, wherein a composite thin film is formed by integration of a nanostructured material into a porous polymer; Paras. 0016-17 discuss that the nanostructured material can be nanoporous silica, nanofiber silica, and the porous polymer can be 
It would have been obvious to one ordinary skill in the art at the time of filing to provide the collection device of Harvey to be coated with a concentration of the siloxane resin the claimed range, 10-80%, as taught by the range overlap of Addleman, to provide stability to the film within an optimal range for the analyte to be detected and the type of analysis to be performed (See Para. 0065 of Addleman).

Claim(s) 22-25, 28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2010/0058924 A1) in view of Villettaz et al (US 6,397,658 B1).
With respect to claim 22, Harvey discloses a system for detecting a substance of interest, the system comprising:
A collection device comprising an inert fiber material and a siloxane resin, wherein the collection device is configured to collect a substance of interest (See Para. 0009 for discussion of how a preselected surface for collection is a surface of a solid-phase microextraction (SPME) fiber, such as a fused silica fiber (quartz) that contains a non-polar polymer coating such as PDMS);
A desorber configured to heat the collection device to release the substance of interest (See Para. 0044 for discussion of how analytes on the filter coupon can then be thermally desorbed into a sensitive and selective detector for detection of the absorbed compounds); and
An analysis device coupled in flow communication with the desorber (See Para. 0044 for discussion of capture on the coated fibers can be selective to a single analyte or a single class of analyte, or can be semi-selective to capture more than one analyte or class of analyte (i.e. TNT and nitrate esters), wherein the analysis is performed using an ion mobility spectrometer).

Villetaz discloses a collection device comprising an inert fiber material and a siloxane resin (See Col. 5, lines 44-52), wherein the collection device is configured to collect a substance of interest (See Col. 2, lines 37-61 and claim 1), wherein an inlet is configured to receive the collection device including the substance of interest (See claim 1 for discussion of transporting the adsorbent surface with collected substances into a desorption system and transferring said collected substances to a detector by one of desorbing said collected substances directly in said detector), a desorber is configured to heat the collection device to release the substance of interest (See Col. 2, lines 41-43 and claim 1 for discussion of how the system of thermal desorption of what has been collected is adapted to the collection system, while an inert gas conveys the desorbed volatiles to the detector); and an analysis device that is configured to perform an analysis on the substance of interest (See Col. 2, lines 44-49 and claim 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the inlet of Villettaz to the system of Harvey to provide for an introduction of the collection device with the substance of interest to the detection and analysis device to determine the total quantity of desorbed volatiles and the profile of the signal over time (See Col. 2, lines 52-53 of Villettaz).
With respect to claim 23, the combination of Harvey and Villettaz teaches that the fiber material comprise a glass material (See Para. 0009 of Harvey).  Although the combination does not specifically disclose that the quartz fiber filter is of either a woven or non-woven form, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the quartz fiber filter of Harvey, as either a woven or non-woven glass material, based on routine experimentation, to accomplish detection and analysis based on which form is most compatible with the analyte and testing being performed, as glass fiber filters are known in the art as comprising woven or non-woven glass material.
With respect to claim 24, a recitation of the intended use of the claimed invention must result in 
With respect to claim 25, the combination of Harvey and Villettaz teaches that the siloxane resin comprises at least one substituent selected from the group consisting of methyl, phenyl, and hydroxyl groups (See Para. 0009 of Harvey for discussion of the siloxane resin being PDMS, which contains a methyl group).
With respect to claim 28, the combination of Harvey and Villettaz teaches that the siloxane resin is selected from the group consisting of poly-(methylsiloxane), poly-(phenylsiloxane), poly-(methylphenylsiloxane), poly-(dimethylsiloxane), poly-(diphenylsiloxane), poly-(dimethylsiloxane-co-methylphenylsiloxane), and combinations thereof (See Para. 0009 of Harvey for discussion of the siloxane resin being PDMS).
With respect to claim 30, the combination of Harvey and Villettaz discloses that the substance of interest includes at least one of an explosive, an energetic material, a taggant, a narcotic, a toxin, a chemical warfare agent, a pollutant, a pesticide, a toxic industrial chemical or material, a homemade explosive, a pharmaceutical trace contaminant, and combinations thereof (See Para. 0004 of Harvey for discussion of how the method of use of the sensor provides for selective capture of gas-phase explosives and weaponized chemical agents).
With respect to claim 31, the combination of Harvey and Villettaz discloses that detecting the substance of interest comprises detecting the substance of interest using an ion mobility spectrometer (See Para. 0044 of Harvey for discussion of how analytes on the filter coupon on are thermally desorbed into a sensitive and selective detection, such as an ion mobility detector).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2010/0058924 A1) and Villettaz et al (US 6,397,658 B1) in view of Addleman et al (US 2014/0322518 A1).
Refer above for the teachings of Harvey and Villettaz.
The combination of Harvey and Villettaz fails to disclose that that the fiber material of the collection device is coated with a concentration of from about 10% to about 80% of the siloxane resin, by weight of the collection device.
Addleman teaches a collection device for collecting a substance of interest, the collection device comprising an inert fiber material and a siloxane resin (See Para. 0007 for discussion of a composite material for capture and separation of a species of interest is disclosed, wherein a composite thin film is formed by integration of a nanostructured material into a porous polymer; Paras. 0016-17 discuss that the nanostructured material can be nanoporous silica, nanofiber silica, and the porous polymer can be PDMS).  Addleman also teaches that a weight percentage of the porous polymer in the thin film range is in a range from about 1% wt. to about 99% wt (See claim 1).
It would have been obvious to one ordinary skill in the art at the time of filing to provide the collection device of modified Harvey to be coated with a concentration of the siloxane resin the claimed range, 10-80%, as taught by the range overlap of Addleman, to provide stability to the film within an optimal range for the analyte to be detected and the type of analysis to be performed (See Para. 0065 of Addleman).

Allowable Subject Matter
Claims 15, 16, 19, 26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: a) that the flexibility of the device is decreased as a ratio of phenyl to methyl groups in the siloxane resin in increased (claims 15 and 26); b) that heating the collection device in desorber comprises heating the desorber to a desorption temperature of up to about 450°C (claim 16); and c) wherein the siloxane resin of the collection device has a general chemical structure [(Si(Me2)-O-)x(Si(Ph2)-O-)y(Si(R2)-O-)z], wherein R is independently selected from a hydroxyl group and an alkyl group, and wherein x, y, and z are integers (Claims 19 and 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                         June 8, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798